Citation Nr: 0215133	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-01 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include meralgia paresthetica and trochanteric 
bursitis, claimed as secondary to a service-connected knee or 
low back disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from June 1983 to April 1987.  

This appeal originally arose from a September 1997 rating 
action that denied service connection for a bilateral hip 
disability as secondary to the veteran's service-connected 
bilateral knee chondromalacia.  In April 1998, the veteran 
testified at a hearing before a hearing officer at the New 
York, New York RO, which testimony may be considered a Notice 
of Disagreement with the denial.  A Supplemental Statement of 
the Case (SSOC) was issued in November 1998, and a 
Substantive Appeal was received in December 1998.

In January 1999, the claims folder was transferred from the 
New York RO to the Baltimore, Maryland RO, reflecting the 
veteran's change of residence to that state.  In November 
1999, the veteran testified before the undersigned Member of 
the Board of Veterans Appeals (Board) in Washington, D.C.

In December 2000, the Board, in pertinent part, remanded the 
secondary service connection issue on appeal to the RO for 
further development of the evidence and for due process 
development.

By rating action of July 2001, the RO granted service 
connection for lumbosacral strain.  By July 2001 SSOC, the RO 
continued the denial of service connection for a bilateral 
hip disability, to include meralgia paresthetica and 
trochanteric bursitis, as secondary to service-connected 
bilateral knee disability.  Subsequently that month, the 
veteran filed a claim for service connection for a bilateral 
hip disability as secondary to the newly service connected 
low back disability.  

In October 2001, the Board remanded this case to the RO for 
further development adjudication of the issue of service 
connection for a bilateral hip disability as secondary to the 
service-connected low back disorder.  By June 2002 SSOC, the 
RO denied service connection for a bilateral hip disability, 
to meralgia paresthetica and trochanteric bursitis, as 
secondary to service-connected knee or low back disability.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. According to uncontradicted competent VA medical opinions, 
the veteran's bilateral hip disability (also claimed as 
meralgia paresthetica and trochanteric bursitis) is not 
proximately due to or the result of his service-connected 
bilateral knee or low back disorder.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip 
disability, to include meralgia paresthetica and trochanteric 
bursitis, as secondary to service-connected knee or low back 
disability, have not been met.  38 U.S.C.A. §§ 5103A, 5107 
(West 1991 & Supp. 2001, Supp. 2002); 38 C.F.R. §§ 3.303(d), 
3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for secondary service connection for a 
bilateral hip disability has been accomplished.

In the November 1998, July 2001, and June 2002 SSOCs, the 
veteran and his then-representative were furnished the 
pertinent laws and regulations governing this claim and the 
reasons for the denial.  Thus, the Board finds that he has 
been given sufficient notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by the 
letters soliciting information and/or evidence (see, e.g., 
the RO letters of February and March 1997, and April and 
October 2001), has been afforded ample opportunities to 
submit such information and evidence.  In the April and 
October 2001 letters, the RO not only informed the veteran 
and his then-representative of the notice and duty to assist 
provisions of the VCAA, but also what the evidence had to 
show to establish entitlement; what the VA had done to help 
with his claim; what information and evidence the VA still 
needed from the veteran; what the veteran could do to help 
with his claim; when and where the veteran should send the 
information or evidence; and where the veteran could call if 
he had questions or needed assistance with his claim.  In 
addition, the letters informed the veteran that the VA would 
make reasonable efforts to help him obtain the evidence, such 
as medical records, necessary to support his claim, if he 
gave the VA enough information about them (specifically, the 
name and address of the providers, the time frame covered, 
and the condition for which he was treated) and signed a 
medical release so that the VA could request them from the 
person or agency that had them.  In light of the above, and 
in view of the fact that there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
Board also finds that the statutory and regulatory 
requirement that the VA notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA is not at issue in this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159).  Thus, the Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at hearings on 
appeal.  The RO has undertaken efforts to assist him by 
obtaining private and VA medical records necessary to 
substantiate his claim.  Furthermore, the veteran has 
undergone VA examinations in connection with his claim.  The 
veteran has not identified, nor does the claims file 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for secondary service 
connection for a bilateral hip disability, on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

I. Background

The service medical records are completely negative for 
findings or diagnoses of any hip disability.

Post service, November and December 1994 medical records of 
K. Levitzky, M.D., Advanced Physical Therapy records from 
November 1994 to January 1995, a January 1995 VA orthopedic 
examination report, and an October 1995 VA outpatient record 
are completely negative for findings or diagnoses of any hip 
disability.

On VA orthopedic examination of February 1997, the veteran's 
complaints included low back pain with occasional radiation 
to the left lower extremity, and right thigh numbness.  On 
examination, thigh rotation and X-rays of both hips were 
within normal limits.  Muscle power in both lower extremities 
was within functional limits.  There was decreased pinprick 
sensation in the right thigh laterally.  The diagnosis was no 
pathology of the hips, rule out right meralgia paresthetica.

Gait was normal on VA outpatient examination of June 1997.  
In March 1998, the veteran was noted to be ambulating without 
difficulty.  

During the April 1998 RO hearing, the veteran testified that 
he began to notice hip pain in 1995.  He currently described 
paresthesias in the right leg.

On VA orthopedic examination of June 1998, the veteran's 
complaints included right thigh numbness, and pain in both 
hips that seemed to be associated with particularly severe 
episodes of lower back pain.  On current examination, gait 
was normal, and there was full, painless range of motion of 
the hips.  There was right thigh numbness.  X-rays revealed 
well-maintained hip joints bilaterally, and the radiologist's 
impression was that the examination was negative.  The 
diagnoses were normal hip examinations bilaterally, and 
right-side meralgia paresthetica.  The examiner opined that 
there was no evidence that the veteran's bilateral 
chondromalacia patella was the cause of, or contributory 
towards, the symptoms experienced in the hips.

During the November 1999 Board hearing, the veteran testified 
that he began to experience hip pain in 1995.  

Kaiser Permanent medical records from January to March 2000 
are negative for hip pathology.

May 2001 VA X-rays of the hip joints were normal.

After VA orthopedic examination including the hips in June 
2001, the impressions included right greater trochanteric 
bursitis with meralgia paresthetica.  After review of the 
claims folder, the examiner opined that the veteran's hip 
disability was unrelated to his military service.       

On VA orthopedic examination of the back and lower 
extremities in January 2002, the veteran complained of right 
hip pain and right thigh numbness.  After examination, the 
diagnoses were chronic back strain, trochanteric bursitis, 
meralgia paresthetica, and chondromalacia of the knees.  The 
examiner stated that he reviewed the entire claims folder, 
and noted that the veteran did not have any symptoms of right 
hip trochanteric pain or numbness while in military service, 
and that he developed that more than 5 years after he left 
service.  He opined that there was no clinical evidence that 
the veteran's trochanteric bursitis and meralgia paresthetica 
of the right hip was connected to or due to his service-
connected knee chondromalacia or chronic lumbar strain.  

II. Analysis

The veteran contends that he currently suffers from a 
bilateral hip disability (also claimed as meralgia 
paresthetica and trochanteric bursitis) as secondary to his 
service-connected bilateral knee or low back disorder.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131 (West 1991).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability, to include additional disability resulting from 
aggravation of a nonservice-connected condition by a service-
connected condition.  See 38 C.F.R. § 3.310(a); Allen  v. 
Brown, 7 Vet. App. 439, 448 (1995).  

After consideration of the entire evidence of record and the 
contentions of the veteran, the Board finds that service 
connection for a bilateral hip disability, to include 
meralgia paresthetica and trochanteric bursitis, claimed as 
secondary to the veteran's service-connected knee or low back 
disability must be denied.  The competent medical opinions of 
several VA physicians from 1998 to 2002 are unanimous in 
finding no connection between any such hip disability, to 
meralgia paresthetica and trochanteric bursitis, and the 
veteran's service-connected knee chondromalacia or 
lumbosacral strain.  Such evidence clearly weighs against the 
claim, and the veteran has neither presented nor alluded to 
the existence of any contrary medical evidence (that would, 
in fact, support the claim).  

The Board has considered the veteran's assertions.  However, 
as a layman without medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as the medical relationship, if any, between his current 
hip disorder and knee or low back disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997)  (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Accordingly, the claim on appeal must be denied.  While the 
Board has considered the "benefit of the doubt" doctrine in 
rendering a decision in this appeal, as the preponderance of 
the evidence weighs against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert  v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a bilateral hip disability, to include 
meralgia paresthetica and trochanteric bursitis, claimed as 
secondary to service-connected knee or low back disability, 
is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

